                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8        SCOTT JOHNSON,                                   Case No.18-cv-04429-VKD
                                                          Plaintiff,
                                   9
                                                                                             ORDER DISMISSING ACTION FOR
                                                   v.                                        LACK OF SUBJECT MATTER
                                  10
                                                                                             JURISDICTION
                                  11        162 LOS GATOS-SARATOGA ROAD,
                                            LLC,                                             Re: Dkt. No. 28
                                  12
Northern District of California




                                                          Defendant.
 United States District Court




                                  13

                                  14             Plaintiff Scott Johnson asserts claims against defendant 162 Los Gatos-Saratoga Road,

                                  15   LLC (“162 Los Gatos”) and Does 1-10 for violations of Title III of the Americans with

                                  16   Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Unruh Civil Rights Act (“Unruh

                                  17   Act”), Cal. Civ. Code §§ 51-53. Dkt. No. 1. 162 Los Gatos filed an administrative motion for

                                  18   relief from the schedule imposed by General Order 56, requesting that the Court examine its

                                  19   subject matter jurisdiction.1 Dkt. No. 28. The Court requested additional briefing from the parties

                                  20   regarding the issues of standing and subject matter jurisdiction. Dkt. Nos. 29, 30, 31.

                                  21             The Court construes 162 Los Gatos’s administrative motion as a motion to dismiss

                                  22   pursuant to Federal Rule of Civil Procedure 12(b)(1) and finds the matter suitable for resolution

                                  23   without oral argument. Civ. L.R. 7-1(b). Having considered the parties’ moving papers, the Court

                                  24   grants 162 Los Gatos’s motion to dismiss this action for lack of subject matter jurisdiction.

                                  25   I.        BACKGROUND
                                  26             Mr. Johnson is a level C-5 quadriplegic who relies on a wheelchair for mobility. Dkt. No.

                                  27

                                  28   1
                                           All named parties have consented to magistrate judge jurisdiction. Dkt. Nos. 7, 12.
                                   1   1 ¶ 1. He also has significant manual dexterity impairments. Id. Mr. Johnson alleges that in May

                                   2   and June 2018, he visited the subject property located at 162 Los Gatos-Saratoga Road, Los Gatos,

                                   3   California. Id. ¶¶ 2-4, 9. At the time of those visits, Elgary Massage Therapy (“Elgary”) occupied

                                   4   the property. Id. ¶ 9. During these visits, Mr. Johnson observed that the property lacked a

                                   5   compliant, accessible parking space in violation of the ADA and the Unruh Act. Id. ¶¶ 9-14, 27-

                                   6   30. Mr. Johnson also says that during his June 2018 visit, Elgary denied him service when he

                                   7   attempted to bring his service animal inside. Id. ¶¶ 15-18, 31-32. Mr. Johnson contends that 162

                                   8   Los Gatos owns the subject real property. Id. ¶¶ 2-4. He filed this action on July 23, 2018 against

                                   9   162 Los Gatos, but not Elgary. See generally Dkt. No. 1.

                                  10   II.    LEGAL STANDARD
                                  11          Federal courts can adjudicate only those cases which the Constitution and Congress

                                  12   authorize them to adjudicate: cases involving diversity of citizenship or a federal question, or
Northern District of California
 United States District Court




                                  13   those to which the United States is a party. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 376–

                                  14   77 (2012); see also Chen-Cheng Wang ex rel. United States v. FMC Corp., 975 F.2d 1412, 1415

                                  15   (9th Cir. 1992) (“Federal courts have no power to consider claims for which they lack subject-

                                  16   matter jurisdiction.”), overruled on other grounds by United States ex rel. Hartpence v. Kinetic

                                  17   Concepts, Inc., 792 F.3d 1121 (9th Cir. 2015). The Court has a continuing obligation to ensure

                                  18   that it has subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). Any party may raise the

                                  19   defense of lack of subject matter jurisdiction at any time. Henderson ex rel. Henderson v.

                                  20   Shinseki, 562 U.S. 428, 434–35 (2011). The plaintiff always bears the burden of establishing

                                  21   subject matter jurisdiction. Kokkonen v. Guardian Life Ins., 511 U.S. 375, 377 (1994).

                                  22          A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer, 373

                                  23   F.3d 1035, 1039 (9th Cir. 2004). Where the attack is facial, the Court determines whether the

                                  24   allegations contained in the complaint are sufficient on their face to invoke federal jurisdiction,

                                  25   accepting all material allegations in the complaint as true and construing them in favor of the party

                                  26   asserting jurisdiction. Id.; see also Warth v. Seldin, 422 U.S. 490, 501 (1975). Where the attack is

                                  27   factual, however, “the court need not presume the truthfulness of the plaintiff’s allegations.” Safe

                                  28   Air for Everyone, 373 F.3d at 1039. In resolving a factual dispute as to the existence of subject
                                                                                         2
                                   1   matter jurisdiction, the Court may review extrinsic evidence beyond the complaint without

                                   2   converting a motion to dismiss into one for summary judgment. Id. Once the moving party has

                                   3   made a factual challenge by offering affidavits or other evidence to dispute the allegations in the

                                   4   complaint, the party opposing the motion must “present affidavits or any other evidence necessary

                                   5   to satisfy its burden of establishing that the court, in fact, possesses subject matter jurisdiction.”

                                   6   St. Clair v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989); see also Savage v. Glendale Union

                                   7   High Sch. Dist. No. 205, 343 F.3d 1036, 1040 n.2 (9th Cir. 2003).

                                   8           “Jurisdictional dismissals in cases premised on federal-question jurisdiction are

                                   9   exceptional, and must satisfy the requirements specified in Bell v. Hood, 327 U.S. 678, 66 S. Ct.

                                  10   773, 90 L. Ed. 939 (1946).” Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir.

                                  11   1983). The Supreme Court has determined that jurisdictional dismissals are warranted “where the

                                  12   alleged claim under the Constitution or federal statues clearly appears to be immaterial and made
Northern District of California
 United States District Court




                                  13   solely for the purpose of obtaining federal jurisdiction or where such claim is wholly insubstantial

                                  14   and frivolous.” Bell, 327 U.S. at 682–83.

                                  15   III.    DISCUSSION
                                  16           A.      ADA Claim
                                  17                   1.      Standing
                                  18           162 Los Gatos argues that this case should be dismissed because Mr. Johnson lacks

                                  19   standing to pursue his claims. Dkt. No. 28 at 2–3. Because 162 Los Gatos’s motion may be

                                  20   disposed of on other grounds, the Court assumes without deciding for the purposes of this motion

                                  21   that Mr. Johnson has standing.

                                  22                   2.      Mootness
                                  23           The anti-discrimination provisions of Title III of the ADA apply to “any person who owns,

                                  24   leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a). 162

                                  25   Los Gatos brings a factual challenge to the Court’s subject matter jurisdiction, arguing that it

                                  26   cannot be liable for a Title III violation because the subject property no longer qualifies as a place

                                  27   of public accommodation under section 12182(a). According to 162 Los Gatos, Elgary ceased

                                  28   operations and vacated the property in January 2019, and the property has since been gutted for
                                                                                           3
                                   1   renovations and remains unoccupied. Dkt. No. 28 at 2–3; Dkt. No. 31 at 3–4. Therefore, 162 Los

                                   2   Gatos says, the barriers that Mr. Johnson experienced have been permanently removed. Id.

                                   3   Because the only remedy available to Mr. Johnson under Title III is injunctive relief, the removal

                                   4   of the alleged barriers moots this claim. 42 U.S.C. § 12188; Wander v. Kaus, 304 F.3d 856, 858

                                   5   (9th Cir. 2002) (“Damages are not recoverable under Title III of the ADA—only injunctive relief

                                   6   is available for violations of Title III.”); Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 864

                                   7   (9th Cir. 2017) (“A request for injunctive relief remains live only so long as there is some present

                                   8   harm left to enjoin.”) (quoting Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1502 (D.C. Cir.

                                   9   1995)) (internal quotation marks omitted).

                                  10          In support of its motion, 162 Los Gatos relies on the declarations of Greg Howell, 162 Los

                                  11   Gatos’s authorized representative and purchaser of the subject property, as well as photographs of

                                  12   the building interior and parking signage. Dkt. No. 28-2, Ex. B; Dkt. No. 31-3. Mr. Howell
Northern District of California
 United States District Court




                                  13   testifies that Elgary vacated the property on January 17, 2019, that the interior space of the

                                  14   building has been entirely gutted, and that 162 Los Gatos has no lessees or potential lessees for the

                                  15   property at this time. Dkt. No. 28-2, Ex. B ¶ 2; Dkt. No. 31-3 ¶¶ 3, 8, 10. Additionally, Mr.

                                  16   Howell testifies that Elgary never had any public parking spaces to offer its patrons, and that the

                                  17   unstriped area of asphalt next to the building was reserved for the sole private use of tenants

                                  18   residing upstairs. Dkt. No. 31-3 ¶¶ 5. 162 Los Gatos has submitted photos showing that the

                                  19   interior of the property has been gutted and that signs existed stating that the parking spaces were

                                  20   for the tenants’ private use only, not for the public. Id. ¶¶ 4-5, Exs. B, D. Thus, 162 Los Gatos

                                  21   argues, Mr. Johnson’s claim for injunctive relief under the ADA is moot.

                                  22          Mr. Johnson does not offer any contrary evidence, or any other evidence that meets his

                                  23   burden to establish subject matter jurisdiction. See St. Clair, 880 F.2d at 201; Savage, 343 F.3d at

                                  24   1040 n.2. Instead, Mr. Johnson challenges the evidence 162 Los Gatos has provided. Arguing

                                  25   that Mr. Howell’s declaration is “self-serving,” Mr. Johnson first contends that there is insufficient

                                  26   evidence that Elgary has vacated the premises. Dkt. No. 30 at 2. Specifically, Mr. Johnson

                                  27   contends the evidence is insufficient to show that Elgary has permanently ceased operations at the

                                  28   property. He suggests that the Court may infer that Elgary will resume operations because
                                                                                         4
                                   1   “defendant only closed its business after being sued by plaintiff.” Id. at 2–4 (emphasis original).

                                   2   This argument conflates 162 Los Gatos and Elgary. The Court notes that Mr. Johnson elected not

                                   3   to name Elgary as a defendant in this action, and Mr. Johnson does not allege that 162 Los Gatos

                                   4   ever owned or exercised control over Elgary.

                                   5           In any event, the Court need not consider Elgary’s purported motivations for ceasing to

                                   6   operate at the subject property or its purported plans to resume operations. The uncontroverted

                                   7   evidence shows that no business currently operates at the subject property, Elgary has no interest

                                   8   in the real property itself, and the property in its current form is not available for public use,2

                                   9   rendering implausible Mr. Johnson’s suggestion that Elgary may resume operations at the property

                                  10   and that injunctive relief remains available to remedy violations of the ADA.

                                  11           A claim may become moot if (1) subsequent events have made it absolutely clear that the

                                  12   allegedly wrongful behavior cannot reasonably be expected to recur, and (2) interim relief or
Northern District of California
 United States District Court




                                  13   events have completely and irrevocably eradicated the effects of the alleged violation. Norman-

                                  14   Bloodsaw v. Lawrence Berkeley Lab., 135 F.3d 1260, 1274 (9th Cir. 1998) (citing United States v.

                                  15   Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968); Lindquist v. Idaho State Bd. Of

                                  16   Corrections, 776 F.2d 851, 854 (9th Cir. 1985)). In Kohler v. Southland Foods, Inc., the Ninth

                                  17   Circuit affirmed a grant of summary judgment to defendants because the plaintiff’s claim for

                                  18   prospective injunctive relief became moot once the restaurant ceased operation. 459 F. A’ppx

                                  19   617, 618 (9th Cir. 2011). In Moore v. Millennium Acquisitions, LLC, the Ninth Circuit found an

                                  20   ADA claim moot where defendant had sold the gas station where plaintiff encountered

                                  21   architectural barriers, and the gas station was being dismantled. 708 F. App’x 485, 485 (9th Cir.

                                  22   2018). In view of the record before the Court, Mr. Johnson cannot plausibly expect to encounter

                                  23   any of the alleged barriers in the future. Moore, 708 F. App’x at 485; see also City of Los Angeles

                                  24   v. Lyons, 461 U.S. 95, 111 (1983). The Court finds Mr. Johnson’s ADA claim is moot and on that

                                  25

                                  26
                                       2
                                         In connection with his response to the Court’s March 18, 2019 order to show cause why this
                                       action should not be dismissed or other sanctions not imposed (Dkt. No. 21), Mr. Johnson
                                  27   submitted a declaration from his counsel’s private investigator, who visited the subject property on
                                       March 22, 2019. Dkt. No. 23 ¶ 2. The investigator testified that he “observed that the subject
                                  28   property was unoccupied and available for lease” and attached two photographs of the building
                                       front with a “For Lease” sign in the window. Id. ¶ 4, Ex. 1.
                                                                                        5
                                   1   basis grants 162 Los Gatos’s motion to dismiss for lack of subject matter jurisdiction.

                                   2          B.      Unruh Act Claim
                                   3          The complaint also asserts a claim for violation of the Unruh Act based solely on a

                                   4   violation of the ADA; it does not assert an independent Unruh Act violation for “intentional

                                   5   discrimination in public accommodations in violation of the terms of the Act” or “willful,

                                   6   affirmative misconduct.” See Dkt. No. 1 ¶¶ 36-40; Cullen v. Netflix, 880 F. Supp. 2d 1017, 1024

                                   7   (N.D. Cal. 2012) (citing Munson v. Del Taco, Inc., 46 Cal. 4th 661, 668 (2009)). Mr. Johnson’s

                                   8   Unruh Act alone does not provide an independent basis for federal court jurisdiction merely

                                   9   because it incorporates an ADA violation. Kohler, 459 F. A’ppx at 618–19; Wander, 304 F.3d at

                                  10   857. Accordingly, the Court declines to exercise supplemental jurisdiction over Mr. Johnson’s

                                  11   Unruh Act claim.

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the Court grants 162 Los Gatos’s motion to dismiss Mr.

                                  14   Johnson’s ADA claim for lack of subject matter jurisdiction under Rule 12(b)(1). The Court

                                  15   declines to exercise supplemental jurisdiction over Mr. Johnson’s Unruh Act claim, which is

                                  16   dismissed without prejudice. The Clerk of the Court shall close the file.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 3, 2019

                                  19

                                  20
                                                                                                    VIRGINIA K. DEMARCHI
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
